              Case 2:19-cr-00256-RSL Document 57 Filed 06/11/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         No. CR19-256-RSL
11                            Plaintiff,
                                                        FINAL ORDER OF FORFEITURE
12                       v.
13
      JONATHAN LUNDEEN,
14
15                            Defendant.
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture (“Motion”) for the following property (“Subject Firearms”):
20         1. One HK .40 caliber handgun, bearing serial number 021-1104, and any
21             associated ammunition; and
22         2. One Smith & Wesson .40 caliber handgun, bearing serial number FYJ2174,
23             and any associated ammunition.
24         The Court, having reviewed the United States’ Motion, as well as the other
25 pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
26 Forfeiture is appropriate because:
27           x On March 15, 2021, the Court entered a Preliminary Order of Forfeiture
28               finding the Subject Firearms forfeitable pursuant to 18 U.S.C. § 924(d)(1)

     Final Order of Forfeiture - 1                                    UNITED STATES ATTORNEY
                                                                     700 S TEWART S TREET, S UITE 5220
     United States v. Lundeen, CR19-256-RSL
                                                                       S EATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
                Case 2:19-cr-00256-RSL Document 57 Filed 06/11/21 Page 2 of 3




 1                and 28 U.S.C. § 2461(c) and forfeiting Defendant Jonatan Lundeen’s interest
 2                in them, Dkt. No. 45;
 3           x Thereafter, the United States published notice of the pending forfeitures as
 4                required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 5                32.2(b)(6)(C), Dkt. No. 55, and provided direct notice to seven potential
 6                claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A), see Declaration of
 7                AUSA Jehiel I. Baer in Support of Motion for Entry of a Final Order of
 8                Forfeiture, ¶ 2, Exhibits A-G; and,
 9           x The time for filing third-party claims has expired, and none were filed.
10
11         NOW, THEREFORE, THE COURT ORDERS:

12         1.      No right, title, or interest in the Subject Firearms exists in any party other

13 than the United States;
14        2.     The Subject Firearms are fully and finally condemned and forfeited, in their

15 entirety, to the United States; and
16        3.      The United States Department of Justice, and/or their representatives, are

17 authorized to dispose of the Subject Firearms as permitted by governing law.
18
19         IT IS SO ORDERED.

20
                                      June
           DATED this 11th day of _________________, 2021.
21
22
23
24
                                               THE HON. ROBERT S. LASNIK
25                                             UNITED STATES DISTRICT JUDGE
26
27
28

     Final Order of Forfeiture - 2                                        UNITED STATES ATTORNEY
                                                                         700 S TEWART S TREET, S UITE 5220
     United States v. Lundeen, CR19-256-RSL
                                                                           S EATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00256-RSL Document 57 Filed 06/11/21 Page 3 of 3




 1
 2 Presented by:
 3
 4
 5 s/Jehiel I. Baer
   JEHIEL I. BAER
 6 Assistant United States Attorney
 7 United States Attorney’s Office
   700 Stewart Street, Suite 5220
 8 Seattle, WA 98101
 9 (206) 553-2242
   Jehiel.Baer@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Final Order of Forfeiture - 3                            UNITED STATES ATTORNEY
                                                             700 S TEWART S TREET, S UITE 5220
     United States v. Lundeen, CR19-256-RSL
                                                               S EATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
